Citation Nr: 1703821	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent, prior to August 18, 2009, for residuals of left foot bone spur. 

2.  Entitlement to a disability rating in excess of 20 percent, from August 18, 2009, for residuals of left foot bone spur. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from February 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a left heel bone spur and assigned a 10 percent disability evaluation, effective from August 2, 2001.

In December 2015, the Board remanded the Veteran's claim to afford him a VA examination.  Such examination was provided in March 2016. 

In a March 2016 rating decision, the RO granted a 20 percent disability rating for the Veteran's disability, effective August 18, 2009.  The Veteran has not expressed satisfaction with the ratings assigned for either of the periods on appeal; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled to appear at a hearing before the Board in November 2015.  However, he failed to appear for that hearing.  Absent good cause for the failure to appear or a request to reschedule, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  Prior to October 18, 2009, the Veteran's left foot bone spur resulted in moderate disability, manifested primarily by mild tenderness.

2.  From October 18, 2009, the Veteran's left foot bone spur resulted in moderately severe disability, as demonstrated by pain upon use of the foot and mild tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left foot bone spur, prior to October 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5284 (2016).

2.  The criteria for a disability rating in excess of 20 percent for left foot bone spur, from October 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's initially mailed a VCAA notice letter to the Veteran in August 2001.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the Veteran is challenging the initial disability rating assigned following a grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of VA treatment records and reports of VA examination.

Furthermore, the Board finds that there has been substantial compliance with its December 2015 Remand instructions.  The RO arranged for the Veteran to undergo a VA examination in March 2016.  That same month, the RO issued a supplemental statement of the case (SSOC) which readjudicated the claim on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further finds that VA provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, supra (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against it.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected left foot bone spur, prior to August 18, 2009, followed by an evaluation in excess of 20 percent from that date.  The Veteran's service-connected left foot bone spur has been rated under the criteria of Diagnostic Code 5284, which provides that a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for the actual loss of use of the foot. 

The Board acknowledges that the terms "moderately severe" and "severe" are not defined under VA law and appear to have no commonly accepted medical definition.  While the terms are used in the ratings for muscle disabilities, they are specifically defined under those regulations.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning)

The Board observes in passing that "severe" is defined as "extremely intense."  Webster's New World Dictionary (2nd ed. 1999), 1012.  The term "severe" is used throughout the rating schedule, including in Diagnostic Code 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of Diagnostic Code 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level. 

Within the context of Diagnostic Code 5284, moderately severe is a level that is more impaired than moderate, and less impaired than severe.  In order to be characterized as moderately severe under Diagnostic Code 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

In May 2002, the Veteran was seen at VA for an initial evaluation of his left foot.  At that time, he reported chronic left foot pain that increased with use of the foot.  An August 2002 VA treatment note reflected that the Veteran treated his left foot disability with an ace bandage.

A March 2003 VA treatment note indicated that the Veteran had left foot pain and walked with a cane. 

In an October 2003 VA treatment note, the Veteran reported foot pain with use, but not at rest.  He indicated that his left foot was tender where his shoes came into contact with the disability. 

In October 2005, the Veteran was seen at VA with complaints of left foot pain, found in mid-foot, which he treated with a nonsteroidal anti-inflammatory drug.  The Veteran continued to use a cane to assist with walking. 

In a February 2006 letter, Dr. S.S., the Veteran's private doctor, described an examination he made of the Veteran's foot.  At that time, Dr. S.S. indicated that there was a palpatory tenderness to the dorsal surface of the foot, at the third metatarsal.  A loss of range of motion on both plantar flexion and dorsiflexion, measuring approximately 5 degrees, was noted.  The Veteran walked with a mild limp when ambulating.  X-ray imaging showed moderate arthritic changes.  

In August 2009, the Veteran underwent a VA feet examination.  At that time, the examiner found that the Veteran experienced pain and a lack of endurance while walking.  There was no swelling, heat, redness, stiffness, fatigability or weakness at that time.  The Veteran was able to stand for 15 to 30 minutes and to walk for more than a quarter mile, but less than 1 mile.  He used a cane for left foot pain, as well as shoe inserts.  On examination, there was no evidence of swelling, instability, weakness or abnormal weight bearing.  Objective evidence of painful motion and tenderness were found.   An x-ray revealed mild degenerative arthritis in the Veteran's toes, but no evidence of acute disease.  The examiner diagnosed a minor abnormality.  

In an August 2010 statement to VA, the Veteran described pain, occasionally sharp in nature, in his left foot.  He also indicated that his foot disability caused him to limp. 

In July 2012, the Veteran underwent a VA podiatry examination related to treatment for diabetes.  At that time, he denied foot pain and indicated that he was able to walk distances when his back was not bothering him.  The Veteran reported experiencing occasional twinges of pain in his left foot.  

In a September 2012 VA treatment note, examination of the Veteran's left foot showed mild tenderness, without swelling or erythema.  Chronic foot pain was noted in a June 2013 VA treatment note, but upon examination mild tenderness was shown. 

In a December 2012 statement submitted by the Veteran, he indicated that his left foot disability was manifested by severe pain, limited motion, abnormal gait and loss of use.

In subsequent examinations of the Veteran's left foot, undertaken during VA medical appointments in July 2014, February 2015 and October 2015, mild tenderness was found.

In March 2016, in response to the Board's December 2015 remand, the Veteran underwent a VA foot conditions examination.  At that time, he was found to have pain upon use of the left foot.  The pain was accentuated on use.  He indicated that he used arch supports but they provided no relief.  Extreme tenderness of the plantar surfaces of the left foot was found.  

The examiner found no decreased arch, marked deformity or pronation of the foot, displacement of the weight-bearing line, lower extremity deformity, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the tendon. No Morton's neuroma, hammertoe, or hallux valgus was present.  The examiner found that the Veteran had metatarsalgia of the left foot. 

On examination, the Veteran experienced pain which contributed to functional loss.  This resulted in less movement than normal, weakened movement, excess fatigability, pain on movement and on weight-bearing, disturbance of locomotion, interference with standing and a lack of endurance.  The examiner diagnosed arthritis in the left foot, and indicated that the Veteran's left foot disability would impact his ability to perform any occupational task, as it would limit prolonged walking, running or standing. 

A scar resulting from the Veteran's left foot surgery, measuring 2.5 centimeters in length and 0.3 centimeters in width, was noted.  It was not found to be painful, unstable, or to have a total area equal to or greater than 6 square inches. 

Prior to August 18, 2009

The Board finds that, prior to August 18, 2009, the Veteran's disability did not meet the schedular criteria for an evaluation in excess of 10 percent.  

Under Diagnostic Code 5284, a 20 percent rating is warranted when symptoms are of a moderately severe nature.  As noted above, in order to be characterized as moderately severe under Diagnostic Code 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.  The Veteran's VA treatment records for this period reflect tenderness of the left foot which the Veteran sometimes wrapped in a bandage.  In addition to the tenderness, the Veteran also experienced a mild limp and a 5 degree loss of range of motion.  The Board finds that such symptoms are most adequately characterized as moderate, and not severe.  Therefore, because there is not a combination of moderate and severe symptoms, a higher disability rating for the Veteran's left foot bone spur, prior to August 18 2009, is not warranted.

From August 18, 2009

The evidence of record for the period from August 18, 2009 describes manifestations and symptoms that warrant the current rating of 20 percent under Diagnostic Code 5284, but no higher.  The August 2009 VA examination revealed that the Veteran experienced pain and a lack of endurance when walking.  The Veteran was unable to stand for more than 30 minutes, and used a cane and shoe inserts.  Mild degenerative arthritis was found, and he was diagnosed with an abnormality of the foot.  There was no swelling, stiffness, fatigability or weakness.  Subsequently, the Veteran described chronic pain, occasionally sharp in nature, which caused him to limp.  Examinations repeatedly found the Veteran to be experiencing mild tenderness.  In the March 2016 VA examination report, the Veteran was found to experience pain resulting in less movement than normal, weakness and fatigability.  Arthritis of the left foot was diagnosed. 

The Board finds, when taken together, the Veteran's fluctuating impairments meet the criteria of both moderately and severely disabling, and thus the criteria for a 20 percent disability rating.  However, a rating in excess of 20 percent is not warranted.  In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by a severe foot injury.  

The Board notes that the criteria for what constitutes a severe foot injury are not noted in Diagnostic Code 5284.  However, using Diagnostic Code 5276 as a guide, the Board finds that the Veteran does not meet the criteria for a 30 percent rating.  A 30 percent rating under Diagnostic Code 5276 requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, characteristic callosities.

The March 2016 VA examiner found that the Veteran experienced pain on manipulation of his left foot.  However, he did not have characteristic callouses and the examiner explicitly found no evidence of marked deformity or marked pronation.  Consequently, the Board finds that a preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted.

In assessing the severity of the disability under consideration for the entire period under appeal, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating pursuant to the applicable criteria.

In addition to the above, the Board has also considered whether the Veteran is entitled to additional or separate disability ratings at any point during the appeal, for his service-connected left foot bone spur, under other diagnostic codes relating to the feet.  However, the March 2016 VA examiner found no evidence of hammertoes, hallux valgus, or hallux rigidus, Morton's neuroma, or malunion or nonunion of the tarsal or metatarsal bones.  As these disorders were not shown on examination, application of the other diagnostic codes relating to the foot is not warranted.  See 38 C.F.R. § 4.72, Diagnostic Codes 5276, 5277, 5280, 5281, 5282, 5283 (2016). 

The Board notes that the March 2016 examiner diagnosed the Veteran with metatarsalgia.  Diagnostic Code 5279 provides a 10 percent disability rating for metatarsalgia or Morton's disease.  Metatarsalgia is defined as a cramping, burning pain below and between the metatarsal bones.  Nix v. Brown, 4 Vet. App. 462, 464 (1993); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, a separate disability rating under Diagnostic code 5279 would constitute pyramiding. Pyramiding-the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes-is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14.  Here, the Veteran's left foot pain is more appropriately evaluated under Diagnostic Code 5284, which contemplates foot injuries and allows for a higher disability rating. 

In addition, the Board acknowledges that both VA examiners noted that the Veteran had a scar on his left foot, as a result of his surgery.  However, the March 2016 VA examiner found that the scar was not painful and/or unstable and did not measure a total area greater than 39 square centimeters (6 square inches).  Accordingly, the Board finds that a separate rating for the scar on the Veteran's left foot is not warranted during any period on appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).

The Board has also considered whether Diagnostic Code 5003 might serve as a basis for an increased rating.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  A rating of 20 percent requires x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

VA examination dated March 2016 diagnosed the Veteran with arthritis in the left foot based on an X-ray.  However, in addition to the foot not having two or more major joints or two or more minor joint groups identified, the Veteran is already rated at 20 percent disabling.  Therefore, no additional higher or alternative ratings under Diagnostic Code 5003 can be applied.

The Board has considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca, supra.  However, Diagnostic Code 5284 does not evaluate the Veteran's foot disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).


Additional considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 
As a final matter, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the August 2009 VA examination report indicated that the Veteran retired in 1992 due to a back injury.  He has not claimed to be unemployable, nor is there any indication that he is rendered unable to follow substantially gainful employment, due to his service-connected left foot bone spur.  As such, consideration of a TDIU is not warranted.

In summary, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply and the claim for a rating in excess of 20 percent for left foot bone spur must be denied.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial disability rating in excess of 10 percent, prior to August 18, 2009, for residuals of left foot bone spur is denied. 

A disability rating in excess of 20 percent, from August 18, 2009, for residuals of left foot bone spur, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


